EXHIBIT 10.2


SECURITIES ACCOUNT CONTROL AGREEMENT
(Wells Fargo Securities, LLC Safekeeping)
(Trading Permitted)

 
THIS SECURITIES ACCOUNT CONTROL AGREEMENT (this "Agreement") is entered into as
of December 2, 2009, by and among AMERICAN WOODMARK CORPORATION ("Customer"),
WELLS FARGO SECURITIES, LLC ("Intermediary"), and WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Secured Party").


RECITALS


A.           Customer maintains that certain Account no. 13146782, and may now
or hereafter maintain sub-accounts thereunder or consolidated therewith and all
replacements or substitutions therefor, including any account resulting from a
renumbering or other administrative re-identification thereof (the "Securities
Account") with Intermediary pursuant to an agreement between Intermediary and
Customer dated as of November 2, 2009, (the "Account Agreement"), and Customer
has granted to Secured Party a security interest in the Securities Account and
all financial assets and other property now or at any time hereafter held in the
Securities Account.


B.           Secured Party, Customer and Intermediary have agreed to enter into
this Agreement to perfect Secured Party's security interests in the Collateral,
as defined below.


NOW, THEREFORE, in consideration of their mutual covenants and promises, the
parties agree as follows:


1.           DEFINITIONS.  As used herein:


 
(a)           the term "Collateral" shall mean: (i) the Securities Account; (ii)
all financial assets credited to the Securities Account; (iii) all security
entitlements with respect to the financial assets credited to the Securities
Account; (iv) any and all other investment property or assets maintained or
recorded in the Securities Account; and (v) whatever is receivable or received
when any of the foregoing or proceeds thereof are sold, collected, exchanged or
otherwise disposed of, whether such disposition is voluntary or involuntary,
including without limitation, cash proceeds; and
 


(b)           the terms "investment property," "entitlement order," "financial
asset" and "security entitlement" shall have the respective meanings set forth
in the Minnesota Uniform Commercial Code.  The parties hereby expressly agree
that all property, including without limitation, cash, certificates of deposit
and mutual funds, at any time held in the Securities Account is to be treated as
a "financial asset."


2.           AGREEMENT FOR CONTROL.  Intermediary is authorized by Customer and
agrees to comply with all entitlement orders originated by Secured Party with
respect to the Securities Account, and all other requests or instructions from
Secured Party regarding disposition and/or delivery of the Collateral, without
further consent or direction from Customer or any other party.


 3.           CUSTOMER'S RIGHTS WITH RESPECT TO THE COLLATERAL.


(a)           Until Intermediary is notified otherwise by Secured Party:


(i) Customer, or any party authorized by Customer to act with respect to the
Securities Account, may give trading instructions to Intermediary with respect
to Collateral in the Securities Account; and


(ii) Intermediary may distribute to Customer or any other party in accordance
with Customer's directions that portion of the Collateral which consists of
interest and/or cash dividends earned on financial assets maintained in the
Securities Account.


(b)           Without Secured Party's prior written consent, except to the
extent permitted by the preceding paragraph: (i) neither Customer nor any party
other than Secured Party may withdraw any Collateral from the Securities
Account; and (ii) Intermediary will not comply with any entitlement order or
request to withdraw any Collateral from the Securities Account given by any
party other than Secured Party.


(c)           Upon receipt of either written or oral notice from Secured Party:
(i) Intermediary shall promptly cease complying with entitlement orders and
other instructions concerning the Collateral, including the Securities Account,
from all parties other than Secured Party; and (ii) Intermediary shall not make
any further distributions of any Collateral to any party other than Secured
Party, nor permit any further voluntary changes in the financial assets.


4.           INTERMEDIARY'S REPRESENTATIONS AND WARRANTIES.  Intermediary
represents and warrants to Secured Party that:


(a)           The Securities Account is maintained with Intermediary solely in
Customer's name.


(b)           Intermediary has no knowledge of any claim to, security interest
in or lien upon any of the Collateral, except: (i) the security interests in
favor of Secured Party; and (ii) Intermediary's liens securing fees and charges,
or payment for open trade commitments, as described in the last paragraph of
this
Section.


(c)           Any claim to, security interest in or lien upon any of the
Collateral which Intermediary now has or at any time hereafter acquires shall be
junior and subordinate to the security interests of Secured Party in the
Collateral, except for Intermediary's liens securing: (i) fees and charges owed
by Customer with respect to the operation of the Securities Account; and (ii)
payment owed to Intermediary for open trade commitments for purchases in and for
the Securities Account.


5.           AGREEMENTS OF INTERMEDIARY AND CUSTOMER.  Intermediary and Customer
agree that:


(a)           Intermediary shall flag its books, records and systems to reflect
Secured Party's security interests in the Collateral, and shall provide notice
thereof to any party making inquiry as to Customer's accounts with Intermediary
to whom or which Intermediary is legally required or permitted to provide
information.


(b)           Intermediary shall send copies of all statements relating to the
Securities Account simultaneously to Customer and Secured Party.


(c)           Intermediary shall promptly notify Secured Party if any other
party asserts any claim to, security interest in or lien upon any of the
Collateral, and Intermediary shall not enter into any control, custodial or
other similar agreement with any other party that would create or acknowledge
the existence of any such other claim, security interest or lien.


(d)           Without Secured Party's prior written consent, Intermediary and
Customer shall not amend or modify the Account Agreement, other than: (i)
amendments to reflect ordinary and reasonable changes in Intermediary's fees and
charges for handling the Securities Account; and (ii) operational changes
initiated by Intermediary as long as they do not alter any of Customer’s or
Secured Party's rights hereunder.


(e)             Neither Intermediary nor Customer shall terminate the Account
Agreement without giving thirty (30) days' prior written notice to Secured
Party.


6.            RESPONSIBILITY OF INTERMEDIARY.  Except for permitting a
withdrawal or payment in violation of Section 3(b), Intermediary shall have no
responsibility or liability to Secured Party for making trades of financial
assets held in the Securities Account at the instruction of Customer, or its
authorized representatives, which are received by Intermediary before it
receives notice from Secured Party pursuant to Section 3(c).  Intermediary shall
have no responsibility or liability to Customer for complying with a notice
pursuant to Section 3(c) or complying with entitlement orders received from
Secured Party.  Intermediary shall comply with entitlement orders received from
Secured Party without any duty to investigate or determine their validity.  This
Agreement does not impose or create any obligation or duty of Intermediary other
than those expressly set forth herein.


7.           INDEMNIFICATION.  Customer and Secured Party agree to indemnify and
hold harmless Intermediary, its officers, directors, employees and agents,
against claims, liabilities or expenses (including reasonable attorneys’ fees)
arising out of Intermediary’s compliance with any instructions from Customer or
Secured Party with respect to the Securities Account, except if such claims,
liabilities or expenses are caused by Intermediary’s gross negligence or willful
misconduct.


8.            MISCELLANEOUS.


(a)           This Agreement shall not create any obligation or duty of
Intermediary except as expressly set forth herein.


(b)            As to the matters specifically the subject of this Agreement, in
the event of any conflict between this Agreement and the Account Agreement or
any other agreement between Intermediary and Customer, the terms of this
Agreement shall control.


(c)           All notices, requests and demands which any party is required or
may desire to give to any other party under any provision of this Agreement must
be in writing (unless otherwise specifically provided) and delivered to each
party at the address or facsimile number set forth below its signature, or to
such other address or facsimile number as any party may designate by written
notice to all other parties.  Each such notice, request and demand shall be
deemed given or made as follows: (i) if sent by hand delivery, upon delivery;
(ii) if sent by facsimile, upon receipt; and (iii) if sent by mail, upon the
earlier of the date of receipt or three (3) days after deposit in the U.S. mail,
first class and postage prepaid.


(d)           This Agreement shall be binding upon and inure to the benefit of
the heirs, executors, administrators, legal representatives, successors and
assigns of the parties; provided however, that Intermediary may not assign its
obligations hereunder without Secured Party's prior written consent.
This Agreement may be amended or modified only in writing signed by all parties
hereto.


(e)           This Agreement shall terminate upon:  (i) Intermediary's receipt
of written notice from Secured Party expressly stating that Secured Party no
longer claims any security interest in the Collateral; or (ii) termination of
the Account Agreement pursuant to the terms hereof and Intermediary's delivery
of all Collateral to Secured Party or its designee in accordance with Secured
Party's written instructions.


(f)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Minnesota.




[SIGNATURE PAGES FOLLOW]


















IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 
 


SECURED PARTY:
WELLS FARGO BANK,
NATIONAL ASSOCIATION




By:           ________________________(SEAL)
Name:      ________________________
Title:        ________________________
Address:  Wells Fargo Bank, National Association
                   1001 Haxall Point, Suite 706
                   Richmond, Virginia 23219
                   Attention: Mr. Chad J. Harcum
                   FAX No: 866-588-7983

20091001-0001                                                             Securities
Account Control Agreement-Trading Permitted-WFS
FR-1088                                                                                                                                                                                     
 
   



 
 

--------------------------------------------------------------------------------

 


SE
SECURITIES ACCOUNT CONTROL AGREEMENT
(Wells Fargo Securities, LLC Safekeeping)
(Trading Permitted)





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.






INTERMEDIARY:
WELLS FARGO SECURITIES, LLC




By:           ________________________(SEAL)
Name:                                                                   Sean
O’Farrell
Title:           AVP
Address:  Wells Fargo Securities, LLC
                   608 2nd Avenue South N9303-054
                   Minneapolis, Mn.  55479
                   Attn: Sean O’Farrell
                   FAX No: 612-667-6321

20091001-0001                                                             Securities
Account Control Agreement-Trading Permitted-WFS
FR-1088                                                                                                                                                                                     
 
   



 
 

--------------------------------------------------------------------------------

 
SECURITIES ACCOUNT CONTROL AGREEMENT
(Wells Fargo Securities, LLC Safekeeping)
(Trading Permitted)





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.






CUSTOMER:
AMERICAN WOODMARK CORPORATION,
a Virginia corporation


By:             ________________________(SEAL)
Name:         Jonathan H. Wolk,
Title:           Vice President Finance and CFO
Address:    American Woodmark Corporation
                     3102 Shawnee Drive
                     Winchester, Virginia 22601
                     Attention: Mr. Jonathan H. Wolk
                     FAX No:








Please send the original agreement to the Pledge Desk at MAC #N9303-054.










7082260_2.DOC






Wells Fargo Securities is the trade name for certain capital markets and
investment banking services of Wells Fargo & Company and its subsidiaries,
including Wells Fargo Securities, LLC and Wells Fargo Institutional Securities,
LLC, members of FINRA and SIPC, and Wachovia Bank, National Association.  Wells
Fargo Securities, LLC carries and provides clearing services for Wells Fargo
Institutional Securities, LLC customer accounts.



20091001-0001                                                             Securities
Account Control Agreement-Trading Permitted-WFS
FR-1088                                                                                                                                                                                     
 
   



 
 

--------------------------------------------------------------------------------

 
